709 F.2d 7
Willie DOBSON, Plaintiff-Appellee,v.D.R. CAMDEN, Defendant-Appellant.
No. 82-2066.
United States Court of Appeals,Fifth Circuit.
June 20, 1983.

D. Reid Walker, Houston, Tex., for defendant-appellant.
Lovell W. Aldrich, Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas;  John V. Singleton, Judge.
SUGGESTION FOR REHEARING EN BANC
(Opinion May 26, 1983, 5 Cir., 1983, 705 F.2d 759)
Before CLARK, Chief Judge, BROWN, GOLDBERG, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.